Opinion issued June 13, 2002











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00509-CR
____________

SHAWN DAVID HAYES, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 183rd District Court
Harris County, Texas
Trial Court Cause No. 889405



MEMORANDUM  OPINION
	We are without jurisdiction to entertain this appeal.  Appellant was
sentenced to deferred adjudication community supervision in this case on October 1,
2001.  No motion for new trial was filed.  The deadline for filing notice of appeal was
therefore October 31, 2001, 30 days after sentencing.  See Tex. R. App. P. 26.2(a)(1). 
Notice of appeal was filed on April 26, 2002, well after the deadline.
	We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Price. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Frank C. Price, former Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.